DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 5/20/2020. Claims 1-8 are pending in this application. 
Specification
2.	The specification is objected because of the following reasons:
	In par. 0001: insert PCT/JP2018/041723 filed 11/09/2018 and Japan 2017-226096 filed 11/24/2017. 
	Appropriate correction is required. 
	Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claims 2-5, line 1: delete “a” and insert --the-- in front of “foreign substance” which is prior claimed. 
	Re claim 2, line 3: delete “a” and insert --the-- in front of “foreign substance” which is prior claimed. 
	Re claim 3, line 7: delete “a” and insert --the--in front of “foreign substance” which is prior claimed. 
	Re claim 4, 
		-line 4: delete “a” and insert --the-- in front of “Fabry-Perot interference filter” which is prior claimed,
		-line 5: delete (2) “a” and insert --the-- in front of (2) “foreign substance” which is prior claimed. 
the-- in front of “Fabry-Perot interference filter” which is prior claimed. 
	Re claim 6, last line: delete “a” and insert --the-- in front of “foreign substance” which is prior claimed. 
	Re claim 7, page 5,
		-line 11: delete “the” in front of “Fabry-Perot interference filters” which is not prior claimed, only singular is claimed,
		-line 12: delete “the” in front of “light detectors” which is not prior claimed, only singular is claimed,
		- line 15: delete “the” in front of “support bodies” which is not prior claimed, only singular is claimed,
		- line 21: delete “the” in front of “lid substrates” which is not prior claimed, only singular is claimed,
		-line 22: delete “a” and insert --the-- in front of “foreign substance” which is prior claimed, 
		-page 6, line 1: delete “the” in front of “light detections devices” which is not prior claimed, only singular is claimed, 
	Re claim 8, 
		-line 1: delete “a” and insert --the-- in front of “light detection device” which is prior claimed, 
		-line 3: delete “a plurality of the” and insert --the plurality of-- in front of “light detection devices”. 
	Appropriate correction is required. 
	Allowable Subject Matter

	The allowable reason includes “a gap is formed between a portion of the first laminate at least including the first mirror portion and a portion of the second laminate at least including the second mirror portion facing each other so that a distance between the first mirror portion and the second mirror portion facing each other varies by an electrostatic force; a step of detecting a foreign substance adhering to a surface of the second laminate opposite to the first laminate; and a step of blowing air in which an airflow peak position is adjusted on the basis of a position of the detected foreign substance onto the surface of the second laminate and thereby removing the foreign substance from the surface of the second laminate”, in junction with other process steps and limitations, as cited in claim 1, 6 & 7. 
	The closest prior arts include: Hirose et al. (US 2018/0292267, Figs. 1, 4 & 11) & Shibayama et al. (US 2016/0245697, Figs. 1 & 3) both directed to light detection device including light detector, Fabry-Perot interference filter with having air gap, cap and stem joined together); Zama et al. (US 2008/0297782, Fig. 1) directed to wafer surface inspection for inspecting foreign particles or matter on wafer surface; Shinto et al. (US 2015/0042362, Fig. 7) directed to optical filter, optical module and method in which interference filter is protected by housing to prevent such foreign matters, gases and atmosphere, etc.; Shibayama et al. (US 2016/0357009, Fig. 2) & Tenemura et al. (US 2013/0335748, Fig. 19), directed to structure of Fabry Perot interference filter including mirror laminates and air gap; and Blomberg (US 2012/0050751, Figs. 1 & 3) directed to Fabry-Parot interferometers and process of forming individual chips. 
The cited arts, individually or in combination with cited arts of record, do not meet all claimed limitations of claims 1, 6 & 7. 
Conclusion
5.	This application is in condition for allowance except for the above discussed formal matters.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/10/21